Exhibit 10.2




EMERALD EXPOSITIONS EVENTS, INC.
2017 OMNIBUS EQUITY PLAN


RESTRICTED STOCK UNIT
AWARD AGREEMENT


Pursuant to Section 8 of the 2017 Omnibus Equity Plan (the “Plan”) of Emerald
Expositions Events, Inc. (the “Company”), on [June 3], 2019 (the “Grant Date”)
the Company authorized a grant to Sally Shankland (the “Recipient”) of an award
of restricted stock units with respect to the Company’s Common Stock (“Common
Stock”), subject to the terms and conditions of this agreement between the
Company and the Recipient (this “Agreement”). By accepting this award, the
Recipient agrees to all of the terms and conditions of this Agreement. The
Company and the Recipient understand and agree that any capitalized terms used
herein, if not otherwise defined, shall have the same meanings as in the Plan
(the Recipient being referred to in the Plan as a Participant).
1. Award and Terms of Restricted Stock Units. The Company awards to the
Recipient under the Plan [_____]1 restricted stock units (the “Award”), subject
to the restrictions, conditions and limitations set forth in this Agreement and
in the Plan, which is incorporated herein by reference. The Recipient
acknowledges receipt of a copy of the Plan and acknowledges that the definitive
records pertaining to the grant of this Award, and exercises of rights
hereunder, shall be retained by the Company.
(a) Rights under Restricted Stock Units. A restricted stock unit (“RSU”)
obligates the Company, upon vesting and in accordance with this Agreement, to
issue to the Recipient one share of Common Stock for each RSU.
(b) Vesting Dates. The RSUs awarded under this Agreement shall initially be 100%
unvested and subject to forfeiture. Subject to Sections 1(c) and 2 of this
Agreement, 33.3% of the RSUs shall vest and be released from the forfeiture
provisions on each of the first three (3) anniversaries of the Grant Date (each
a “Vesting Date”), provided the Recipient has not Terminated prior to the
applicable Vesting Date. If at any time prior to the third (3rd) anniversary of
the Grant Date, the Recipient’s employment is terminated (i) by the Company or a
Subsidiary other than for Cause, or (ii) by the Recipient for Good Reason, 100%
of the then remaining unvested RSUs will become immediately vested.  For
purposes of this Agreement, “Cause” and “Good Reason” shall have the meanings
given to such terms in the Employment Agreement between the Recipient and
Emerald Expositions, LLC dated as of May 12, 2019 (the “Employment Agreement”).
(c) Forfeiture of RSUs on Termination of Employment. Subject to the Change in
Control provision of Section 1(b), if the Recipient Terminates for any reason,
all outstanding and unvested RSUs awarded pursuant to this Agreement shall be
immediately and automatically forfeited to the Company for no consideration.
Upon a termination for Cause, all outstanding vested and unvested RSUs awarded
pursuant to this Agreement shall be immediately and automatically forfeited for
no consideration.




--------------------------------------------------------------------------------

1 NTD: A number of shares with an aggregate value equal to $700,000 based on the
stock price on the Grant Date, which is expected to be June 3, 2019. Note that
the number of shares to be delivered on settlement of the RSUs will be reduced
by the withholding taxes on the date of settlement pursuant to Section 1(h)
hereof.

--------------------------------------------------------------------------------

(d) Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs other than to the extent
permitted by Section 11.2 of the Plan.
(e) No Shareholder Rights. The Recipient shall have no rights as a shareholder
with respect to the RSUs or the Common Stock underlying the RSUs until the
underlying Common Stock is issued to the Recipient.
(f) Reserved.
(g) Delivery Date for the Shares Underlying the Vested RSU. As soon as
practicable, but in no event later than 15 days following a date on which any
RSUs vest, the Company will issue to the Recipient the Common Stock underlying
the then-vested RSUs, subject to Section 1(h). The shares of Common Stock will
be issued in the Recipient’s name or, in the event of the Recipient’s death
after the date of vesting but before the date of delivery, in the name of either
(i) the beneficiary designated by the Recipient on a form supplied by the
Company or (ii) if the Recipient has not designated a beneficiary, the person or
persons establishing rights of ownership by will or under the laws of descent
and distribution.
(h) Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
can or will be made with respect to the RSUs. The Recipient acknowledges that on
each date that shares underlying the RSUs are issued to the Recipient (the
“Payment Date”), the Fair Market Value on that date of the shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the withholding amount (determined in accordance with
applicable law), the Company will withhold from the shares otherwise issuable
upon a Payment Date the number of shares having a Fair Market Value equal to the
withholding amount (up to the statutory maximum amount) or the Committee may in
its sole discretion authorize another method to be utilized under procedures
established by the Company.
(i) Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any Affiliate, or to interfere in any way with the right of the Company or
any parent or subsidiary by whom Recipient is employed to Terminate the
Recipient’s employment at any time or for any reason, with or without cause, or
to decrease Recipient’s compensation or benefits.
2. Prohibited Conduct; Restatements.
(a) Consequences of Prohibited Conduct. In consideration of and as a condition
to the grant of the Award, the Recipient agrees to not engage in Prohibited
Conduct (as defined in Section 2(b)). If the Company determines that the
Recipient has engaged in any Prohibited Conduct, then the Recipient shall
immediately forfeit all outstanding RSUs awarded pursuant to this Agreement and
shall have no right to receive the underlying shares.
(b) Prohibited Conduct. For purposes of this Agreement, Prohibited Conduct means
that the Recipient has violated any restrictive covenant contained in the
Employment Agreement.
(c) Restatement of Financial Statements. In addition to the other provisions in
this Section 2, this Agreement, the RSUs and any shares issued under the RSUs
shall be subject to any policies of the Company in effect on the Grant Date or
adopted by the Company at any time thereafter that provide for forfeiture of the
RSUs and recoupment of any shares issued under the RSUs or of any gain received
by the Recipient in connection with the sale of shares received in settlement of
RSUs in the event of any restatement of the Company’s financial statements.
(d) Determinations. The Committee shall, in its sole discretion, make all
determinations regarding this Section 2, including whether any Prohibited
Conduct has occurred, and the determinations by the Committee shall be final and
binding on all parties.
3. Securities Laws. The obligation of the Company, as applicable, to issue and
deliver the RSUs and any shares of Common Stock hereunder shall be subject to
all applicable laws, rules and regulations, and such approvals by governmental
agencies as may be required.  The Recipient hereby agrees not to offer, sell or
otherwise attempt to dispose of any shares of Common Stock issued to the
Recipient pursuant to this Agreement in any way which would: (x) require the
Company to file any registration statement with the Securities and Exchange
Commission (or any similar filing under state law or the laws of any other
county) or to amend or supplement any such filing or (y) violate or cause the
Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country.
4. Notices. All notices, consents and other communications required or permitted
to be given under or by reason of this Agreement shall be in writing, shall be
delivered personally or by e-mail or as described below or by reputable
overnight courier, and shall be deemed given on the date on which such delivery
is made. If delivered by e-mail or fax, such notices or communications shall be
confirmed by a registered or certified letter (return receipt requested),
postage prepaid. Any such delivery shall be addressed to the intended recipient
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice to the other party):




To the Company:
Emerald Expositions Events, Inc.
31910 Del Obispo, Suite 200
San Juan Capistrano, CA 92675
Attention: David Gosling
Email: David.Gosling@emeraldexpo.com





To the Recipient:
At the most recent address or email contained in the Company’s records.

5. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall in all respects be governed by, and construed in accordance
with, the laws (excluding conflict of laws rules and principles) of the State of
New York applicable to agreements made and to be performed entirely within such
State, including all matters of construction, validity and performance.  Any
litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such litigation; provided, that a final judgment in any such litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Each party irrevocably and
unconditionally agrees not to assert (i) any objection which it may ever have to
the laying of venue of any such litigation in any federal or state court located
in the State of New York in New York County, (ii) any claim that any such
litigation brought in any such court has been brought in an inconvenient forum
and (iii) any claim that such court does not have jurisdiction with respect to
such litigation.  To the extent that service of process by mail is permitted by
applicable law, each party irrevocably consents to the service of process in any
such litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party hereto irrevocably and unconditionally waives any right to a
trial by jury and agrees that either of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained-for
agreement among the parties irrevocably to waive its right to trial by jury in
any litigation.
6. Specific Performance.  Each of the parties agrees that any breach of the
terms of this Agreement will result in irreparable injury and damage to the
other party, for which there is no adequate remedy at law.  Each of the parties
therefore agrees that in the event of a breach or any threat of breach, the
other party shall be entitled to an immediate injunction and restraining order
to prevent such breach, threatened breach or continued breach, and/or compelling
specific performance of the Agreement, without having to prove the inadequacy of
money damages as a remedy or balancing the equities between the parties.  Such
remedies shall be in addition to any other remedies (including monetary damages)
to which the other party may be entitled at law or in equity.  Each party hereby
waives any requirement for the securing or posting of any bond in connection
with any such equitable remedy.
7. Binding Effect. This Agreement shall (subject to the provisions of Section
1(d) hereof) be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.
8. Severability. Each provision of this Agreement will be treated as a separate
and independent clause and unenforceability of any one clause will in no way
impact the enforceability of any other clause. Should any of the provisions of
this Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.
9. Amendments and Waivers. Subject to applicable law, this Agreement and any of
the provisions hereof may be amended, modified, supplemented or cancelled, in
whole or in part, prospectively or retroactively, in each case by the Committee;
provided that no such action shall adversely affect the Recipient’s material
rights under this Agreement without the Recipient’s consent. The waiver by a
party hereto of a breach by another party hereto of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach by such other party or as a waiver of any other or subsequent breach
by such other party, except as otherwise explicitly provided for in the writing
evidencing such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
10. Counterparts. This Agreement may be executed by .pdf or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.


[signature page follows]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Recipient have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.




 
EMERALD EXPOSITIONS EVENTS, INC.
            By:

 
 
  David Gosling
      SVP, General Counsel and Secretary
 







 
RECIPIENT:
         
 
 
Sally Shankland  



[Signature Page to RSU Award Agreement]

